DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims, as exemplified by the limitations of independent Claim 1, recites a grouping of abstract ideas such as “opening a betting window is to receive bets on one or more outcomes of an event” – certain method of organizing human activity; “receiving, multiple bets on the one or more outcomes of the event” – certain method of organizing human activity; “dynamically adjusting a betting line based on received multiple bets;” – certain method of organizing human activity; “providing a current value of a dynamically adjusted betting line” – certain method of organizing human activity; “closing the betting window after which bets are not received” – certain method of organizing human activity; and “applying, to the received multiple bets, the dynamically adjusted betting line at the closing of the betting window as a final betting line” – certain method of organizing human activity.  For at least these reasons, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1.
The claims recites additional limitations such as “during which the dynamic odds-making computing device is to receive bets on one or more outcomes of an event”, “from one or more input devices”, “providing, to the one or more output devices, a current value of a dynamically adjusted betting line”, and “not received by the odds-making computing device” which merely amount to invoking highly-generalized computer components to implement the abstract idea, extra solution activity, and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)) which are not indicative of integrating the claim into a practical application.  The remaining limitations such as “a dynamic odds-making computing device”, “one or more computer processors”, “one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by the one or more computer processors, cause the dynamic odds-making computing device to perform operations comprising” do not integrate the claim into a practical application because they amount to invoking a general purpose computer to implement the abstract idea and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, this judicial exception is not integrated into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements such as “one or more computer processors” and “one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by the one or more computer processors, cause the dynamic odds-making computing device to perform operations comprising:” recite highly-generalized computer components which have been invoked and/or provide a technological environment to implement well-known, routine, and conventional functions known to one of ordinary skill in the gaming arts.  For instance, Scheb, Jr. et al. (US 2005/0161879 A1) discloses a computing device comprising one or more processors, and one or more memories storing instructions to cause the generation of payout odds associated with the winning wagers (see Scheb, Jr. 0069).  For at least these reasons, the additional elements do not amount to significantly more than the abstract idea under Step 2B.  
With respect to independent Claims 9 and 17, the claims are directed to the method for operating the computing device for betting on an event and recite substantially the same subject matter as discussed above with respect to independent Claim 1.  The claims are found to recite a grouping of abstract ideas without significantly more for substantially the same reasons as discussed above.  
With respect to dependent claims 2-8, 10-16, and 18-20, the additional limitations have been reviewed and analyzed but have been found to merely recite additional steps of the abstract idea (see MPEP 2106.04(a), invoking a general-purpose computer to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claims 1-20 have been found to recite a grouping of abstract ideas without significantly more. 
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite the subject matter directed to “one or more computer-readable storage media” which may be reasonably interpreted as encompassing both transitory and non-transitory computer-readable media.  It follows that the transitory computer-readable media renders the subject matter to be non-statutory as encompassing signals  (see In re Nuijten, 500 F.3d 1345, 1356-57 (Fed. Cir. 2007).  The Office suggests that the claims be rewritten to recite a “non-transitory computer readable medium”.  The Office further suggest that this will not normally be considered new matter – unless Applicant’s specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “a losing bettor is removed until one bettor remains” renders the claim indefinite as the claim recites “a bettor” to choose an outcome but fails to state or define how “a losing bettor” is determined.  For at least this reason the claim fails to particularly point out and claim the subject matter for which the inventor regards as the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demino et al. (US 2012/0295698 A1).
Regarding claim 1, Demino discloses a dynamic odds-making computing device comprising: one or more computer processors; one or more computer-readable storage media comprising instructions stored thereon that, responsive to executing by the one or more computer processors, cause the dynamic odds-making computing device (see Demino, Fig. 1, 0023-0025, 0027, 0028, wherein the system 100 contains a plurality of computing devices which include processors, memories with instructions comprising a line maker to perform pari-mutuel wagering) to perform operations comprising:
opening a betting window during which the dynamic odds-making computing device is to receive bets on one or more outcomes of an event (see Demino, step 835-840 of Fig. 8, 0034, wherein the betting window is open once the pre-even odds are established by the sports book database);
receiving, from one or more input devices, multiple bets on the one or more outcomes of the event (see Demino, step 842-844 of Fig. 8, 0024-0025, 0034);
dynamically adjusting a betting line based on received multiple bets (see Demino, step 842, Fig. 8, 0025, 0028, 0034)
providing, to the one or more output devices (see Demino, Fig. 1, 0028, wherein the one or more output devices are a sports book board at a facility, or on an internet-enabled device), a current value of a dynamically adjusted betting line (see Demino, Figs. 3, 8, 0028, 0034);
closing the betting window after which bets, are not received by the odds-making computing device (see Demino, step 842-850 of Fig. 8, 0028, 0034); and 
applying, to the received multiple bets, the dynamically adjusted betting line at the closing of the betting window as a final betting line (see Demino, step 860 of Fig. 8, 0028, 0034).
Regarding claim 9, Demino discloses a method performed by a dynamic odds-making computing device for betting on an event (see Demino, Fig. 1, 0023-0025, 0027, 0028, wherein the system 100 contains a plurality of computing devices which include processors, memories with instructions comprising a line maker to perform pari-mutuel wagering) the method comprising:
opening a betting window during which the dynamic odds-making computing device is to receive bets on one or more outcomes of an event (see Demino, step 835-840 of Fig. 8, 0034, wherein the betting window is open once the pre-even odds are established by the sports book database);
receiving, from one or more input devices, multiple bets on the one or more outcomes of the event (see Demino, step 842-844 of Fig. 8, 0024-0025, 0034);
dynamically adjusting a betting line based on received multiple bets (see Demino, step 842, Fig. 8, 0025, 0028, 0034)
providing, to the one or more output devices (see Demino, Fig. 1, 0028, wherein the one or more output devices are a sports book board at a facility, or on an internet-enabled device), a current value of a dynamically adjusted betting line (see Demino, Figs. 3, 8, 0028, 0034);
closing the betting window after which bets, are not received by the odds-making computing device (see step 842-850 of Fig. 8, 0028, 0034); and 
applying, to the received multiple bets, the dynamically adjusted betting line at the closing of the betting window as a final betting line (see Demino, step 860 of Fig. 8, 0028, 0034).
Regarding claims 2 and 10, Demino discloses the dynamic odds-making computing device of claim 1 and the method of claim 9.  Demino further discloses wherein, during the betting window, the operations further comprise receiving a modification to one or more of the multiple bets, the modification including changing the one or more multiple bets to an outcome that is different from an initially chosen outcome for the one or more of the multiple bets (see Demino, Fig. 8, 0028, 0034, wherein the modification is an updated betting line which changes the payout outcome from an initially chosen outcome for the one or more multiple bets received associated with the wagering event).
Regarding claims 7 and 14, Demino discloses the dynamic odds-making computing device of claim 1 and the method of claim 9.  Demino further discloses wherein dynamically adjusting the initial betting line for a particular outcome is based on a ratio of a total amount of funds used for bets on other outcomes of the event to a total amount of funds used for bets on the particular outcome of the event (see Demino, Fig. 3-5, 0008, 0028, wherein in pari-mutuel betting the final odds and payouts are influenced by the bettors wager and represent a ratio of based on the total amount of funds to establish a line).
Regarding claims 8 and 15, Demino discloses the dynamic odds-computing device of claim 1 and the method of claim 9.  Demino further discloses wherein one or more of the input devices and output devices are remote from the dynamic odds-making computing device (see Demino, Fig. 1, 0023, wherein the user devices to input wagers are remote from the wagering server 110).
Regarding claim 17, Demino discloses a method performed by an odds-making computing device for betting on an event (see Demino, Fig. 1, 0023-0025, 0027, 0028, wherein the system 100 contains a plurality of computing devices which include processors, memories with instructions comprising a line maker to perform pari-mutuel wagering) the method comprising:
defining an event for which the odds-making computing device is to receive bets on one or more outcomes of an event (see Demino, step 835-840 of Fig. 8, 0034, wherein the event is for betting on a sporting event or race established by the sports book database);
defining the one or more outcomes of the event (see Demino, step 810-820 of Fig. 8, 0024-0025, 0034, wherein the wager is associated with defined outcomes of the event such as win, loss, or finish positions, order, etc. of participants in the event);
receiving, from one or more input devices, multiple bets on the one or more outcomes of the event (see Demino, step 842-844 of Fig. 8, 0024-0025, 0034);
setting an initial betting line for the one or more outcomes of the event (see ;dynamically adjusting a betting line based on received multiple bets (see Demino, step 842, Fig. 8, 0025, 0028, 0034);
closing the betting window after which bets, are not received by the odds-making computing device (see step 842-850 of Fig. 8, 0028, 0034); and 
applying to the received multiple bets, the betting line at the closing of the of the betting window as a final betting line (see Demino, step 860 of Fig. 8, 0028, 0034).
Regarding claim 18, Demino discloses the method of claim 18.  Demino further comprising: dynamically adjusting the initial betting line based on the received multiple bets (see Demino, step 840-844 of Fig. 8, 0028, 0034);
providing, to one or more output devices, a current value of the dynamically adjusted betting line at the closing of the betting window as a final betting line (see Demino, step 842-844 of Fig. 8, 0028, 0034).
Regarding claim 19, Demino discloses the method of claim 17.  Demino further comprising setting at least one of betting participants and betting limits for the event (see Demino, 0025, 0034, wherein the wager application displays the event participants on which the bettor may wager and the betting participants are set when the action for the event is closed). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Demino et al. as applied to claim 1 above, in view of Huke et al. (US 2021/0248708 A1).
Regarding claim 3, Demino discloses the dynamic odds-making computing device of claim 1.  However, Demino is silent as to wherein the operations further comprise: providing, to the one or more output devices, sponsored media; and receiving, from a sponsor of the sponsored media, compensation for providing the sponsored media.
Huke teaches a wagering system wherein the operations comprise: providing, to the one or more output devices, sponsored media (see Huke, Fig. 8, 0020, 0022, 0030, 0036, wherein the advertisement or message is the sponsored media provided); and receiving, from a sponsor of the sponsored media, compensation for providing the sponsored media (see Huke, Fig. 8, 0020, 0022, 0030, 0036, wherein the compensation for paying the vig or for improving the payout).  One would have been motivated to incorporate the teachings of Huke to yield the predictable result of making bets more appealing to the users (see Huke, Fig. 8, 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention wherein the operations comprise: providing to the one or more output devices, sponsored media; and receiving, from a sponsor of the sponsored media, compensation for providing the sponsored media.
Claims 4, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Demino et al. as applied to claim 1 and the method of claim 9 above, in view of Vlazny et al. (US 2005/0124408 A1).
Regarding claims 4 and 11, the dynamic odds-making computing device of claim 1 and the method of claim 9, wherein the operations comprise providing a window for placing wagers and closing the window for a bet on the event (see Demino, 0024, 0028, 0034)  but does not explicitly teach providing a bet commitment window, wherein the dynamic odds-making computing device receives a commitment of funds to betting on the event; and closing the bet commitment window, wherein the committed funds are non-refundable and are to be used for a bet on the event.
Vlazny teaches a pari-mutuel wagering system wherein the operations comprise providing a bet commitment window, wherein the dynamic odds-making computing device receives a commitment of funds to betting on the event; and wherein the committed funds are deducted from the player account and are to be used for a bet on the event (see Vlazny, Fig. 2A-B, 0054, 0057).  Stated differently,  Vlazny teaches providing a bet commitment window to receive a commitment of funds to betting on the event and wherein the committed funds are non-refundable and are to be used for a bet on the event (see Vlazny, Fig. 2A-B, 0054, 0057).  One would have been motivated to incorporate the teachings of Vlazny’s bet commitment of wagering funds to yield the predictable result to ensure that the player is capable to satisfy the wager and to improve profitability for the casino.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention wherein the operations further comprise: providing a bet commitment window, wherein the dynamic odds-making computing device receives a commitment of funds to betting on the event; and closing the bet commitment window, wherein the committed funds are non-refundable and are to be used for a bet on the event.
Regarding claim 6, the combination of Demino and Vlazny teach the dynamic odds-making computing device of claim 4.  The combination further teaches wherein the operation of closing the bet commitment window occurs during the betting window (see Vlazny, Fig. 2A-B, 0054, 0057, wherein the deducted funds from the player account occurring during a betting window.). 
Regarding claim 13, the combination of Demino and Vlazny teach the method of claim 9.  The combination further teaches wherein the operation of closing the bet commitment window occurs during a portion of the betting window (see Vlazny, Fig. 2A-B, 0054, 0057, wherein the deducted funds from the player account occurring during a betting window.). 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Demino et al. and Vlazny as applied to claims 4 and 11 above, in further view of Huke et al. (US 2021/0248708 A1).
Regarding claims 5 and 12, the combination of Demino and Vlazny teach the dynamic odds-making computing device of claim 4 and the method of claim 11.  However, it is silent as to wherein closing the bet commitment window occurs before or concurrently with opening the betting window.  
Huke teaches providing a sponsored pari-mutuel wagering system wherein the sponsored wagers provide a commitment of funds to the betting on the event before the closing of the bet commitment window (see Huke, Fig. 8, 0020, 0022, 0030, 0036, wherein to affect the opening line to cover the vig and/or payout odds the funds are committed to the event before the opening of the betting window).  Stated differently, Huke provides a message to the player during the betting window that a portion of the funds have been committed via a sponsor before the opening of the bet commitment window so that the payout odds or vig are covered in exchange for participating in the promotion (see Huke, Fig. 8, 0020, 0022, 0030, 0036).  One would have been motivated to incorporate the teachings of Huke to yield the predictable result to increase the payout for the player and promote the sponsor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention wherein the operation of closing the bet commitment window occurs before the opening or concurrently with the betting window.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Demino et al. as applied to claim 9 above, in view of Malek (US 2019/0147700 A1).
Regarding claim 16, Demino discloses the method of claim 9, wherein providing, to one or more output devices, a current value of the dynamically adjusted betting line includes providing the current value of the dynamically adjusted betting line to multiple output devices located in remote locations (see Demino, Fig. 1, 8, 0028, 0034, wherein the multiple output devices are internet-enabled devices remote from the server).  However, Demino is silent as to wherein the devices are located in multiple different cities.
Malek teach a betting system wherein the system provides betting information and wagering using multiple output devices located in multiple different cities (see Malek, Fig. 37, 0223, 0336-0367, 0680-0681).  One would have been motivated to incorporate the teachings of Malek to yield the predictable result of accommodating multiple casino facilities in multiple jurisdictions and improving bettor convenience.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention wherein the multiple output devices located in multiple different cities. 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Demino et al. as applied to the method of claim 17 above, in view of Nelson (US 2020/0342717 A1).
Regarding claim  20, Demino discloses the method of claim 17.  Demino further discloses wherein: the event comprises a series of betting sub-events (see Demino, Fig. 3, 0008, 0027, wherein a multi-action wagers comprise a series of betting sub-events)); a bettor is to choose an outcome for each sub-event (see Demino, 0008, 0027, wherein the multi-action wager comprise choosing an outcome for each sub-event such as selecting a golfer to lead after each round of the golf tournament).  However, it does not explicitly disclose a losing bettor is removed until one bettor remains.
Nelson teaches a system and method wherein a winner is determined by outlasting a group of other players in a knockout-style pool (see Nelson,  0036).  Stated differently, Nelson teach a knockout-style pool wherein a losing bettor is removed until one bettor remains (see Nelson, 0036).  One would have been motivated to incorporate the teachings of using known techniques to define a losing bettor to yield the predictable result of increasing player excitement and increase a progressive payout (see Nelson, 0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention wherein a losing bettor is removed until one bettor remains. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715